



    
Exhibit 10
AGNC INVESTMENT CORP.
2016 EQUITY AND INCENTIVE COMPENSATION PLAN
DEFERRED STOCK UNIT AGREEMENT


This DEFERRED STOCK UNIT AGREEMENT (this “Agreement”) is entered into as of
[____________ __], 2018 (the “Date of Grant”), by and between AGNC Investment
Corp., a Delaware corporation (the “Company”), and [_______________]
(“Grantee”).


1.Certain Definitions. Capitalized terms used, but not otherwise defined, in
this Agreement will have the meanings given to such terms in the Company’s 2016
Equity and Incentive Compensation Plan (the “Plan”). As used in this Agreement:
(a)“Manager” means AGNC Mortgage Management, LLC.
“PIP” means the AGNC Mortgage Management, LLC Performance Incentive Plan - MTGE.
2.Grant of DSUs; Express Consent of Grantee. In full satisfaction and conversion
of Manager’s obligations under the PIP for Grantee’s outstanding awards under
the PIP that have been deferred by Grantee and as subject to and upon the terms,
conditions and restrictions set forth in this Agreement and in the Plan, the
Company hereby grants to Grantee [_____] Deferred Stock Units (the “DSUs”)
pursuant to Section 9 of the Plan. Each DSU shall represent the right of Grantee
to receive one share of Common Stock subject to and upon the terms and
conditions of this Agreement. By signing this Agreement below, the Grantee
agrees to the terms of the Agreement, including that the DSUs granted hereunder
shall replace the Grantee’s PIP award(s) in full, with the number of DSUs
granted above based on the value of Grantee’s PIP award(s) immediately prior to
the grant of DSUs, and Grantee and hereby expressly agrees and consents to such
termination of the PIP award(s) and grant of these DSUs in connection therewith.
3.Restrictions on Transfer of DSUs. Neither the DSUs evidenced hereby nor any
interest therein or in the shares of Common Stock underlying such DSUs shall be
transferable prior to payment to Grantee pursuant to Section 5 hereof, other
than as described in Section 15 of the Plan.
4.DSUs Fully Vested. Because all vesting restrictions in the Grantee’s
outstanding PIP awards have been waived by the Manager and the Company, the DSUs
(which are granted in conversion and replacement of such PIP award(s)) are
fully-vested and non-forfeitable.
5.Form and Time of Payment of DSUs. Payment in respect of the DSUs shall be made
in compliance with Section 409A of the Code in the form of shares of Common
Stock on the date(s) set forth in Grantee’s existing deferral election form
attached as Exhibit A and, as applicable, the PIP. Payment shall only be made in
whole shares of Common Stock; any fractional shares shall be paid to Grantee in
cash. The Company’s obligations to Grantee with respect to the DSUs will be
satisfied in full upon the issuance of the shares of Common Stock (or, with
respect to fractional shares, upon the payment in cash) corresponding to such
DSUs.
6.Dividend Equivalents; Other Rights.
(a)From and after the Date of Grant and until the DSUs are paid to Grantee in
accordance with Section 5 hereof, on the date that the Company pays a cash
dividend (if any) or other cash distribution to holders of shares of Common
Stock generally, Grantee shall be entitled to a number of additional DSUs
determined by dividing (A) the product of (x) the dollar amount of such cash
dividend or other cash distribution paid per share of Common Stock on such date
and (y) the total number of DSUs (including dividend equivalents credited
thereon) previously credited to Grantee pursuant to this Agreement as of such
date, to the extent such DSUs have not been paid to Grantee in accordance with
Section 5 hereof, by (B) the Market Value per Share on such date. Such dividend
equivalents (if any)





--------------------------------------------------------------------------------





shall be subject to the same applicable terms and conditions (including dividend
equivalents and payment) as apply to the DSUs as to which the dividend
equivalents were credited.
(b)Grantee shall have no rights of ownership in the shares of Common Stock
underlying the DSUs and no right to vote the shares of Common Stock underlying
the DSUs until the date on which the shares of Common Stock underlying the DSUs
are issued or transferred to Grantee pursuant to Section 5 hereof.
(c)The obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver shares of Common Stock
or pay cash in the future, and the rights of Grantee will be no greater than
that of an unsecured general creditor. No assets of the Company will be held or
set aside as security for the obligations of the Company under this Agreement.
7.No Right to Future Awards or Employment. The grant of the DSUs under this
Agreement to Grantee is a voluntary, discretionary award being made on a
one-time basis and it does not constitute a commitment to make any future
awards. The grant of the DSUs and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law. Nothing contained in
this Agreement shall confer upon Grantee any right to be employed or remain
employed by the Company or any of its Subsidiaries, nor limit or affect in any
manner the right of the Company or any of its Subsidiaries to terminate the
employment or adjust the compensation of Grantee.
8.Adjustments. The number of shares of Common Stock issuable for each DSU and
the other terms and conditions of the grant evidenced by this Agreement are
subject to adjustment as provided in Section 11 of the Plan.
9.Withholding Taxes. To the extent that the Company is required to withhold
federal, state, local or foreign taxes or other amounts in connection with the
delivery to Grantee of shares of Common Stock or any other payment to Grantee or
any other payment or vesting event under this Agreement, and the amounts
available to the Company for such withholding are insufficient, it shall be a
condition to the obligation of the Company to make any such delivery or payment
that Grantee make arrangements satisfactory to the Company for payment of, the
balance of such taxes or other amounts required to be withheld, as described
more fully below. The Company shall satisfy such withholding requirement by
retaining a portion of the shares of Common Stock to be delivered to Grantee.
With prior approval by the Committee, Grantee may elect that all or any part of
such withholding requirement be satisfied by other means, including by
delivering to the Company other shares of Common Stock held by Grantee (or
proceeds from the sale thereof) or cash. Any shares of Common Stock used for
withholding hereunder will be valued at an amount equal to the Market Value per
Share of such shares of Common Stock on the date of payment pursuant to
Section 5 hereof. In no event will the amount that is withheld pursuant to this
Section 9 to satisfy applicable withholding taxes exceed the maximum statutory
tax rates applicable with respect to Grantee. For purposes of clarity, any FICA
obligations due upon vesting of the deferred PIP award(s) prior to the grant of
these DSUs were to be satisfied through payroll deductions pursuant to the terms
of Grantee’s completed deferral election form(s).
10.Compliance With Law. The Company shall make reasonable efforts to comply with
all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of the Plan and this Agreement, the Company
shall not be obligated to issue any of the shares of Common Stock pursuant to
this Agreement if the issuance thereof would result in a violation of any such
law.
11.Relation to Other Benefits. Any economic or other benefit to Grantee under
this Agreement or the Plan shall not be taken into account in determining any
benefits to which Grantee may be entitled under any profit-sharing, retirement
or other benefit or compensation plan maintained by the Company or any of its
Subsidiaries (or any of their successors) and shall not affect the amount of any
life insurance coverage available to any beneficiary under any life insurance
plan covering employees of the Company or any of its Subsidiaries (or any of
their successors).





--------------------------------------------------------------------------------





12.Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that (a) no amendment shall adversely affect the rights of Grantee
under this Agreement without Grantee’s written consent and (b) Grantee’s consent
shall not be required to an amendment that is deemed necessary by the Company to
ensure exemption from or compliance with Section 409A of the Code or Section 10D
of the Exchange Act and any applicable rules or regulations promulgated by the
Securities Exchange Commission or any national securities exchange or national
securities association on which the Common Stock may be traded.
13.Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.
14.Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. To the extent not expressly set forth in this Agreement, the terms of
the Plan shall govern.
15.Acknowledgement. Grantee acknowledges that Grantee (a) has received a copy of
the Plan, (b) has had an opportunity to review the terms of this Agreement and
the Plan, (c) understands the terms and conditions of this Agreement and the
Plan and (d) agrees to such terms and conditions.
16.Successors and Assigns. Without limiting Section 3 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of Grantee,
and the successors and assigns of the Company.
17.Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction.
18.Notices. Any notice to the Company provided for herein shall be in writing
(including electronically) to the Company, marked Attention: General Counsel,
and any notice to Grantee shall be addressed to Grantee at Grantee’s address on
file with the Company at the time of such notice. Except as otherwise provided
herein, any written notice shall be deemed to be duly given if and when
delivered personally or deposited in the United States mail, postage and fees
prepaid, and addressed as aforesaid. Any party may change the address to which
notices are to be given hereunder by written notice to the other party as herein
specified (provided that for this purpose any mailed notice shall be deemed
given on the third business day following deposit of the same in the United
States mail).
19.Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the DSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an online or electronic system
established and maintained by the Company or another third party designated by
the Company.
20.Section 409A of the Code. To the extent applicable, it is intended that this
Agreement and the Plan comply with or be exempt from the provisions of
Section 409A of the Code. This Agreement and the Plan shall be administered in a
manner consistent with this intent, and any provision that would cause this
Agreement or the Plan to fail to comply with or be exempt from Section 409A of
the Code shall have no force or effect until amended to comply with or be exempt
from Section 409A of the Code (which amendment may be retroactive to the extent
permitted by Section 409A of the Code and may be made by the Company without the
consent of Grantee). Any reference in this Agreement to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section by the U.S. Department of the
Treasury or the Internal Revenue Service.
21.Counterparts. This Agreement may be executed in one or more counterparts
(including facsimile and other electronically transmitted counterparts), each of
which shall be deemed to be an original but all of which together will
constitute one and the same agreement.
[SIGNATURES ON FOLLOWING PAGE]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has executed this Agreement
and consents to the accompanying termination of Grantee’s PIP award(s), each as
of the Date of Grant.




AGNC INVESTMENT CORP.




By:                          
Name:
Title:




    
GRANTEE’S SIGNATURE


Print Name: ________________________







